DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Pullamplavil et al. (US Patent Application, Pub. No.: US 2016/0191709 A1).
In regards to claims 1 and 11, Pullamplavil discloses a method and a cloud-based software platform, comprising: executing an automation infrastructure within a cloud-based contact center that includes a communication manager, speech-to-text converter, a natural language processor, and an inference processor exposed by application programming interfaces; and executing an agent assist functionality within 
In regards to claim 2 and 12, Pullamplavil discloses the method and cloud-based software platform, further comprising: parsing the communication for key terms; and automatically highlighting the key terms in the unified user interface (See pg. 2, paragraph [0026]; pg. 4, paragraph [0042]; and pg. 5-6, paragraph [0054]).
In regards to claims 3 and 13, Pullamplavil discloses the method and cloud-based software platform, the analyzing further comprising: inferring an intent of the customer using an intent inference module; and determining the keywords in accordance with the intent (See pg. 2, paragraph [0026]; pg. 5-6, paragraph [0054]; and pg. 6, paragraph [0058]).
In regards to claims 4 and 14, Pullamplavil discloses the method and cloud-based software platform, further comprising scrolling the unified user interface to receive subsequent communication from the customer and to present subsequent responses from the information source (See pg. 5, paragraph [0052] and pg. 6, paragraph [0056]).
In regards to claims 5 and 15, Pullamplavil discloses the method and cloud-based software platform, further comprising: querying a plurality of information sources for responses to the subject; and presenting the responses from the plurality of information sources in the unified user interface (See pg. 5, paragraph [0052] and pg. 6, paragraph [0056]).
In regards to claims 6 and 16, Pullamplavil discloses the method and cloud-based software platform, further comprising displaying an indication in the unified user interface that the communications being analyzed (See pg. 5, paragraph [0052] and pg. 6, paragraph [0056]).
In regards to claims 7 and 17, Pullamplavil discloses the method and cloud-based software platform, further comprising presenting communication controls in the unified user interface (See pg. 6, paragraph [0058]).
In regards to claims 8 and 18, Pullamplavil discloses the method and cloud-based software platform, further comprising presenting information about the customer (See pg. 1, paragraph [0019] and pg. 6, paragraph [0058]).
In regards to claims 9 and 19, Pullamplavil discloses the method and cloud-based software platform, wherein the information comprises a customer phone number, or biometric information about the customer (See pg. 1, paragraph [0019]).
In regards to claims 10 and 20, Pullamplavil discloses the method and cloud-based software platform, further comprising providing an indication as to a current speaker (See pg. 4, paragraph [0044]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Fighel (US Patent Application, Pub. No.: US 2018/0114234 A1) teach systems and methods for monitoring and analyzing computer and network activity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486. The examiner can normally be reached 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THJUAN K ADDY/Primary Examiner, Art Unit 2652